Case 2:18-cv-12619-DML-RSW ECF No. 44 filed 01/30/20                            PageID.2104    Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 PATRICK GARANT,

                Plaintiff,                                           Case Number 18-12619
 v.                                                                  Honorable David M. Lawson

 NORFOLK SOUTHERN RAILWAY CO.,

                Defendant.
                                                   /

                       ORDER GRANTING MOTION TO WITHDRAW

        This matter is before the Court on a motion by attorney John A. Tosto to withdraw his

 appearance as counsel of record for the plaintiff. The Court has reviewed the motion and heard

 oral argument on January 22, 2020. At the end of the hearing, the Court announced from the bench

 its decision to grant the motion.

        Accordingly, for the reasons stated on the record, it is ORDERED that the motion to

 withdraw by attorney John A. Tosto (ECF No. 37) is GRANTED, attorney Tonto’s appearance in

 this matter as counsel of record for the plaintiff is TERMINATED, and he is discharged from any

 further responsibility to the Court in this matter.

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge
 Date: January 30, 2020


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first-class U.S. mail on January 30, 2020.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI
